265 F.2d 662
59-1 USTC  P 9410
Alice L. HEATH, Petitioner-on-Review,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-on-Review.
No. 236, Docket 25414.
United States Court of Appeals Second Circuit.
Argued March 5 and 6, 1959.Decided April 16, 1959.

Watson Washburn, New York City (Washburn & Gray, New York City, on the brief), for petitioner-on-review.
Charles B. E. Freeman, Atty., Dept. of Justice, Washington, D.C.  (Charles K. Rice, Asst. Atty. Gen., Lee A. Jackson and Robert N. Anderson, Attys., Dept. of Justice, Washington, D.C., on the brief), for respondent-on-review.
Before MEDINA and HINCKS, Circuit Judgrs, and MATHES, District Judges, and MATHES, District
PER CURIAM.


1
We affirm on the findings of fact and opinion of Judge Atkins, 30 T.C. 339.  The principles formulated by us in Newton v. Pedrick, 2 Cir., 1954, 212 F.2d 357, were the result of careful study and we see no occasion to modify them.  Indeed, they were a development of a trend foreshadowed in Lerner v. Commissioner, 2 Cir., 1952, 195 F.2d 296.  Nor are these views in any way altered by what appellant urges upon us as new matter, including the testimony of appellant in this proceeding, Treasury Regulations 111 (29.22(k)-1), promulgated under the Internal Revenue Code of 1939 and in force in 1943, 1944 and 1945, and later republished, and certain excerpts from the Senate and House Committee Reports on the 1954 Code (H.Rep. No. 1337, 83rd Cong.2d Sess., p. 9; Sen.Rep. No. 1622, 83rd Cong., 2d Sess., p. 10).


2
Affirmed.


3
---------------



1 United States District Judge for the Southern District of California, sitting by designation.